— In an action to recover a broker’s commission, the defendant Theodore B. Conklin, III appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), entered October 8, 1986, which denied his motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the court properly concluded that the plaintiff’s complaint set forth allegations sufficient to state a cause of action for the recovery of a real estate broker’s commission. The complaint alleges, inter alia, *640that the defendants employed the plaintiff to sell the subject property, that the plaintiff procured a buyer ready, willing and able to purchase the property on terms acceptable to the defendants, that the defendants subsequently entered a written contract with the buyer produced by the plaintiff, that demand for the commission agreed upon was made, and that no payment was received. In light of the foregoing, the appellant’s motion to dismiss the complaint was properly denied (see, e.g., Rusciano Realty Servs. v Griffler, 62 NY2d 696; Concordant Assocs. v Slutsky, 104 AD2d 920, 921). Mangano, J. P., Eiber, Sullivan and Balletta, JJ., concur.